Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Chinlund, Reg. No. 55,064, on 7/18/2022.

The application has been amended as follows: 

Claim 1:
Line 5, “member, wherein” has been changed to the following:
--member; and
an adjustable handle separated from the neck lever, the adjustable handle being slidable along the channel member,
wherein--.

Claim 7 has been canceled.

Claim 16:
Line 1, “canteliverly” has been changed to --cantileverly--.

Claim 18 has been rewritten to the following:
--A neck exercise apparatus, comprising: 
a neck lever pivotably attached to a channel member, the neck lever having a head portion in front of the channel member, the neck lever being selectively movable along the channel member, and the neck lever pivoting about a pivot point that is located behind the channel member, 
wherein the neck lever includes a weight attachment element configured to receive incremental additions of weight,
wherein the head portion comprises a triangular projection, and
wherein the weight attachment element is located on the triangular projection.--.

Allowable Subject Matter
Claims 1-6 and 8-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is US 4,302,005 (Silberman). 
Regarding independent claims 1 and 18, Silberman discloses a neck exercise apparatus (see FIGS. 1-2 below), comprising: a neck lever 30 pivotably attached to a channel member 12 (FIGS. 1-2), the neck lever 30 having a head portion 36 in front of the channel member 12 (FIGS. 1-2), the neck lever 30 being selectively movable along the channel member 12 (FIGS. 1-2), and the neck lever 30 pivoting about a pivot point 34 that is located behind the channel member 12 (FIGS. 1-2), wherein the neck lever 30 includes a weight attachment element 40 configured to receive incremental additions of weight W (FIGS. 1-2). However, Silberman fails to disclose 1) an adjustable handle separated from the neck lever, the adjustable handle being slidable along the channel member (as in claim 1), or 2) wherein the head portion comprises a triangular projection, and wherein the weight attachment element is located on the triangular projection (as in claim 18). There is no teaching, suggestion, or motivation in the prior art of record that would have made it obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Silberman’s invention to arrive at the claimed invention.

    PNG
    media_image1.png
    939
    575
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661. The examiner can normally be reached Monday-Friday 9am-2pm and 5pm-8pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Joshua Lee/            Primary Examiner, Art Unit 3784